       Case 1:18-cv-10364-LGS-SDA Document 536 Filed 09/29/20 Page 1 of 7



      quinn emanuel            trial lawyers | los angeles
      865 South Figueroa Street, 10th Floor, Los Angeles, California 90017-2543 | TEL (213) 443-3000 FAX (213) 443-3100



                                                                                                     WRITER'S DIRECT D IAL N O .
September 29, 2020                                                                                             (212) 849-7345

                                                                                                    WRITER'S EMAIL A DDRESS
VIA ECF                                                                                     danbrockett@quinnemanuel.com

The Honorable Stewart D. Aaron
United States Courthouse
500 Pearl Street
New York, NY 10007
Allianz Global Investors GmbH, et al. v. Bank of America Corporation, et al., 1:18-cv-10364
Plaintiffs respectfully submit this letter in support of their motion to compel the Citi Defendants
(“Citi”) to collect materials from 81 custodians proposed by Plaintiffs. 1
After months of negotiations, the parties are at an impasse with respect to the number of custodians
whose files Citi should search as part of its document production in this case. Citi steadfastly refuses
to search more than 25 custodians. Mindful of the Court’s guidance, Plaintiffs have proposed 81
custodians—significantly fewer than the 97 that Citi was directed to search in the FOREX class
action and the 170 custodians that Citi used in regulatory investigations. 2 Our proposal encompasses
only a small subset of the 177 Citi employees likely to have relevant information, especially during
the early period for which document discovery is primarily needed. The proposal is manifestly
reasonable and should be ordered by the Court. 3
Citi’s conspiratorial communications are indisputably relevant. This case is primarily about trader
coordination in the FX market. Plaintiffs’ proposed custodians are mostly Citi traders whose
conduct is directly at issue. We are not asking for all traders. Rather, we seek only traders who have
at least one of the following important characteristics: (a) Citi itself proposed the trader as a
custodian; (b) Citi agreed that the trader was a proper custodian in FOREX; (c) the trader was
noticed for deposition in FOREX; (d) the individual was an early-period trader for a significant
period and located at a desk where misconduct is known to have taken place; (e) the trader was
terminated or disciplined for FX misconduct or was indicted in connection with FX-related
misconduct; (f) based on existing discovery, the trader is highly likely to have known about or to
have engaged in FX misconduct; or (g) hit reports from later period documents demonstrate that the
trader has a significant number of documents that “hit” on Plaintiff name terms, suggesting they
improperly shared Plaintiffs’ sensitive customer information. It cannot be seriously disputed that
people falling into these targeted categories are relevant custodians.
Plaintiffs’ proposal is proportional to the needs of this case. Plaintiffs have demonstrated the
relevance of their custodians, and the burden now shifts to Citi to show that inclusion of a particular

1
  In accordance with Your Honor’s Individual Rule II(b), Plaintiffs certify that on September 15, 2020, the parties met
and conferred regarding proposed custodians for approximately one hour. Andrew Ruffino, Andrew Lazerow, and
Benjamin Cavataro participated for Citi while Johanna Ong and Matt Hosen participated for Plaintiffs. The parties
agreed during the meet-and-confer that they were at impasse, and confirmed the impasse in subsequent correspondence.
2
  FOREX refers to In re Foreign Exchange Antitrust Litig., Case No. 13-cv-7789 (LGS). The time period in this case is
broader than in FOREX (2003-2013, versus 2007-2013 in FOREX), and FOREX does not include benchmark claims.
3
  Plaintiffs’ list of proposed custodians, along with the characteristics applicable to each custodian, is attached as
Exhibit A.
      quinn emanuel urquhart & sulliv an, llp
      LOS ANGELES | NEWYORK | SAN FRANCISCO | SILICON VALLEY | CHICAGO | WASHINGTON, DC | HOUSTON | SEATTLE | BOSTON | SALT LAKE CITY
      LONDON | TOKYO | MANNHEIM | HAMB URG | PARIS | MUNICH | SYDNEY | HONG KONG | BRUSSELS | ZURICH | SHANGHAI | PERTH | STUTTGART
      Case 1:18-cv-10364-LGS-SDA Document 536 Filed 09/29/20 Page 2 of 7



custodian is not proportional to the needs of the case. See Fort Worth Employees’ Retirement Fund
v. J.P. Morgan Chase & Co., 297 F.R.D. 99, 106-07 (S.D.N.Y. 2013).
In considering proportionality, it merits emphasis that Defendants’ wrongdoing spanned a decade
and involved scores of bank employees all over the world. A Department of Justice investigation
into Citi’s collusive FX practices resulted in a $925 million fine. Citi admitted that “its currency
traders and sales staff” disclosed “non-public information regarding the identity and trading activity
of [its] customers to other banks or other market participants, in order to generate revenue for [Citi]
at the expense of its customers.” 4 Citi was also fined (a) $310 million by the Commodity Futures
Trading Commission, (b) $358 million by the Financial Conduct Authority, (c) $350 million by the
Office of the Comptroller of the Currency, (d) $342 million by the Federal Reserve Board, and (e)
€310.8 million by the European Commission. It was also subject to government investigations in
Brazil, South Africa, Switzerland, and South Korea. It settled the FOREX lawsuit for $394 million,
and has been subject to lawsuits in Canada and Australia for similar misconduct. Citi’s own internal
investigations resulted in the termination or discipline of 18 traders, sitting in four different
countries. See Exhibit B (CITI-FX-CIVIL-ALLIANZ-HR_000004).
A case involving such pervasive and global illegal conduct over such a long period of time will
naturally need discovery beyond that which might be “proportional” in the normal case. See
generally Am. Mun. Power, Inc. v. Voith Hydro, Inc., 2019 6251339, at *13 (S.D. Ohio Nov. 22,
2019) (ordering defendants to produce documents from 12 more custodians after they had already
produced from 190 custodians, and rejecting arguments that the number of custodians was not
proportional to the needs of the case where plaintiff had alleged $40 million in damages). Here,
Plaintiffs allege billions of dollars in damages.
Citi’s behavior in other similar cases confirms our request is proportional given the unique size of
this case. Having agreed to 97 custodians in FOREX, it is difficult to conceive why fewer custodians
is somehow not proportional to the needs of this case, which involves the same conspiracy but over a
much longer period of time. It makes even less sense why Citi would agree to produce an
individual’s later-period documents in FOREX, but then refuse to produce that same individual’s
early-period documents in this case.
The size of Citi’s pre-existing document productions is a red herring. Citi can be expected to stress
how many documents it has already produced. But Citi’s existing production includes only
documents gathered for the FOREX plaintiffs or for regulators, who focused on the so-called “later
period” of 2008-2013. In contrast, Plaintiffs here have also alleged (and Judge Schofield has upheld)
a conspiracy in the “early period” of 2003-2007 as well. Plaintiffs need early year documents
because Defendants argue that proof of the conspiracy in the later years does not prove the
conspiracy in the early years. Dkt. 236 (Def. MTD) at 18-21. The vast bulk of the custodians are
sought for their activities in the early period, for which there has been no discovery in this case.
Only six of the 81 custodians at issue (
                                                                       ) are being requested for their
work in the later 2008-2013 period. These six traders were either terminated or indicted for their
FX-related misconduct, or documents show they were directly involved in or had knowledge of such
misconduct.
Defendants’ litigation strategy makes it proportional to the needs of the case to uncover all of
Defendants’ conspiratorial communications. We think the requested documents will show the
disputed custodians directly carried out or had knowledge of the conspiracy by way of their
communications internally and with other banks. Citi cannot seriously contend that gathering
additional “smoking gun” evidence is not proportional to the needs of the case. That would be true
in any case where the proposed custodians were the direct participants in the conspiracy. But it is

4
  See Plea Agreement, United States v. Citicorp., Case No. 3:15-cv-00078-SRU, ECF 8 at 16-17 (D. Conn. May 20,
2015).



                                                      2
      Case 1:18-cv-10364-LGS-SDA Document 536 Filed 09/29/20 Page 3 of 7



particularly true here, given Defendants’ intended litigation strategy. Defendants’ defense is focused
mainly on the notion that there was no overarching conspiracy. They contend that all instances of
wrongdoing was “limited” to “specific days, specific currency pairs, specific customers, or specific
notional values.” See, e.g., Dtk. 236 (Defs. MTD) at 5. Defendants’ litigation strategy of re-casting
the wrongdoing as a series of isolated events puts directly at issue not just whether Defendants’
traders communicated in inappropriate ways (they did), but also when and how often. Unless Citi is
willing to stipulate to how many “smoking gun” chats will suffice to demonstrate that the
wrongdoing was part of a continuous agreement, Plaintiffs should be entitled to fulsome discovery
allowing them to uncover all of Defendants’ conspiratorial communications. Defendants should not
be permitted to argue that their traders’ misconduct was rare but deny Plaintiffs the discovery
necessary to prove otherwise.
Citi’s counter-proposal falls far short. Citi’s proposal to limit searches to 25 custodians is thus
incompatible not just with the known breadth and depth of the wrongdoing, but with Defendants’
intention to argue that no one chat or series of chats can prove a continuous conspiracy. Citi’s
proposal would almost assuredly leave Plaintiffs without access to the full extent of Defendants’
wrongdoing.
For instance, Citi’s list of custodians would leave off three traders (
                                               ) who were terminated or indicted in connection with
FX-related misconduct. Likewise, Citi’s proposal would leave off people revealed by discovery thus
far to have knowledge of or engaged in FX-related misconduct (
                                   ). See Exhibit C (excerpts of sample chats). Plaintiffs provided
Citi examples of such evidence, but Citi still refuses to add them to the custodial list. And Citi’s
proposal would omit people who communicated thousands of times about Plaintiffs specifically, as
confirmed by the files already produced from the later period (
                                                         ). Citi’s proposal is also incompatible with
its behavior in FOREX—its proposal in this case would exclude 33 custodians that were included in
the later-year gathering done for the FOREX class action.5
In sum, Plaintiffs have demonstrated why each of their proposed custodians are highly relevant and
proportional to the needs of this case. Citi cannot meet its burden to show that Plaintiffs’ custodial
proposal is disproportionate. For these reasons, Plaintiffs respectfully request that the Court order
Citi to collect materials for the 81 custodians listed in Exhibit A.
Respectfully submitted,         /s/ Daniel L. Brockett
                              Daniel L. Brockett
                              Quinn Emanuel Urquhart & Sullivan, LLP
                              51 Madison Avenue, 22nd Floor, New York, New York 10010
                              Telephone: (212) 849-7000 / Fax: (212) 849-7100
                              danbrockett@quinnemanuel.com




5




                                                  3
      Case 1:18-cv-10364-LGS-SDA Document 536 Filed 09/29/20 Page 4 of 7



                              Jeremy D. Andersen (pro hac vice)
                              Anthony P. Alden (pro hac vice)
                              Johanna Y. Ong (pro hac vice)
                              865 South Figueroa Street, 10th Floor, Los Angeles, California 90017
                              Telephone: (213) 443-3000 / Fax: (213) 443-3100
                              jeremyandersen@quinnemanuel.com
                              anthonyalden@quinnemanuel.com
                              johannaong@quinnemanuel.com
                              Counsel for Plaintiffs
cc:    Counsel for all parties via ECF




                                                4
Case 1:18-cv-10364-LGS-SDA Document 536 Filed 09/29/20 Page 5 of 7




        EXHIBIT A
    FILED UNDER SEAL
Case 1:18-cv-10364-LGS-SDA Document 536 Filed 09/29/20 Page 6 of 7




        EXHIBIT B
    FILED UNDER SEAL
Case 1:18-cv-10364-LGS-SDA Document 536 Filed 09/29/20 Page 7 of 7




        EXHIBIT C
    FILED UNDER SEAL
